Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 1 of 29 PageID #: 85




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 2 of 29 PageID #: 86




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 3 of 29 PageID #: 87




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 4 of 29 PageID #: 88




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 5 of 29 PageID #: 89




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 6 of 29 PageID #: 90




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 7 of 29 PageID #: 91




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 8 of 29 PageID #: 92




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 9 of 29 PageID #: 93




                                                                 Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 10 of 29 PageID #: 94




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 11 of 29 PageID #: 95




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 12 of 29 PageID #: 96




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 13 of 29 PageID #: 97




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 14 of 29 PageID #: 98




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 15 of 29 PageID #: 99




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 16 of 29 PageID #: 100




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 17 of 29 PageID #: 101




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 18 of 29 PageID #: 102




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 19 of 29 PageID #: 103




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 20 of 29 PageID #: 104




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 21 of 29 PageID #: 105




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 22 of 29 PageID #: 106




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 23 of 29 PageID #: 107




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 24 of 29 PageID #: 108




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 25 of 29 PageID #: 109




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 26 of 29 PageID #: 110




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 27 of 29 PageID #: 111




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 28 of 29 PageID #: 112




                                                                  Exhibit F
Case 1:20-cv-02816-JMS-MJD Document 1-8 Filed 10/30/20 Page 29 of 29 PageID #: 113




                                                                  Exhibit F
